Citation Nr: 0707771	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-38 022	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for constipation.

2.  Entitlement to service connection for bilateral inguinal 
hernias, claimed as a residual of constipation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2004 rating decision of the RO in St. 
Petersburg, Florida.

In October 2006, to support his claims, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  During the hearing, he submitted 
additional evidence and waived his right to have it initially 
considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2006).

Since, however, still further development of the claims is 
required, the Board is remanding this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

It appears additional, relevant, private treatment records 
need to be obtained for consideration in this appeal.  A 
private medical statement dated in October 2006 noted the 
veteran had received treatment from Dr. Deborah Erikson for 
bilateral inguinal hernias.  Since Dr. Erikson's records 
could provide further insight into whether this condition is 
related to the veteran's military service, these additional 
records should be obtained.  See 38 U.S.C.A. § 5103A(b)(1) 
(West 2002 & Supp. 2006) (under VA's duty to assist, 
reasonable efforts shall be implemented to obtain relevant 
records which the claimant has identified); 38 C.F.R. § 
3.159(c)(1) (2006).



Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).  The evidence of 
a link between current disability and service must be 
competent - meaning medical.  Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).

The veteran began serving on active duty in the military in 
August 1967.  His service medical records (SMRs) show that in 
April 1968 he presented with complaints of burning with 
defecation, blood streaks on tissue and constipation.  The 
diagnosis was probable proctitis.  And according to the 
report of his April 1971 separation examination, he indicated 
when recounting his relevant medical history that he had been 
treated for piles or rectal disease, although he had no 
problems with this at the time of that separation 
examination.

According to internet literature in the file, piles tend to 
be caused by factors that cause the blood vessels to swell, 
including anything that creates pressure inside the abdomen 
such as constipation.  And a patient with severe proctitis 
may present with, among other symptoms, constipation.



Private treatment records dated in 2003 confirm the veteran 
has a current constipation disorder, and he testified under 
oath during his October 2006 hearing to experiencing a 
continuity of symptomatology since service.  So this triggers 
VA's duty to provide him an examination since there is no 
medical opinion currently on file addressing the 
determinative issue of the cause of his current constipation 
disorder - and, in particular, insofar as whether it relates 
back to his military service or, instead, is more likely the 
result of unrelated factors.

Turning to the veteran's claim of service connection for 
bilateral inguinal hernias, he contends this condition is a 
residual of his constipation - so also related to his 
military service, albeit on this secondary basis.  See 
38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  He has not claimed this condition was directly 
incurred in service, and this is not otherwise suggested by 
the record.  The medical records show post-service diagnoses 
of this condition.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).

The record includes a post-service opinion suggesting some 
nexus between constipation and bilateral inguinal hernias.  A 
September 2003 statement from A.H. Pomerantz, M.D., Ph.D., 
noted the veteran's hernia formation may be from his chronic 
constipation - which he, in turn, alleged began during his 
service in the Air Force in 1971.

The opinion from Dr. Pomerantz does not have an evidentiary 
basis to support it.  Therefore, a VA medical examination and 
opinion would be helpful in resolving the claim on appeal of 
service connection for bilateral inguinal hernias, as 
residuals of constipation.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  With his authorization (VA Form 21-
4142), request copies of any 
outstanding records of pertinent 
treatment the veteran may have received 
from Dr. Erikson.  All records obtained 
should be associated with the claims 
file.  

2.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether his 
current constipation disorder is at 
least as likely as not (meaning 
50 percent or more probable) the result 
of his service in the military - and, 
in particular, the evaluation and 
treatment he received in April 1968 for 
complaints of burning with defecation, 
blood streaks on tissue and 
constipation.  The resulting diagnosis 
was probable proctitis.  And according 
to the report of his April 1971 
military separation examination, he 
indicated when recounting his relevant 
medical history that he had been 
treated for piles or rectal disease, 
although he had no problems with this 
at the time of that separation 
examination..  To facilitate making 
this important determination of whether 
the veteran has a current constipation 
disorder related to his military 
service, the examiner must review the 
evidence in the claims file, including 
a copy of this remand, for the 
veteran's pertinent medical and other 
history.  The examiner should discuss 
the rationale of the opinion.

The examiner should also determine 
whether the veteran currently has 
bilateral inguinal hernias.  
If he does, then the examiner should 
indicate whether it is at least as 
likely as not (meaning 50 percent or 
more probable) the bilateral inguinal 
hernias are proximately due to, the 
result of, or chronically aggravated by 
the veteran's constipation.

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


